PRESENT: All the Justices

3232 PAGE AVENUE CONDOMINIUM
UNIT OWNERS ASSOCIATION
                                             OPINION BY
 v.   Record No. 112193                JUSTICE CLEO E. POWELL
                                          November 1, 2012
CITY OF VIRGINIA BEACH

         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                         A. Bonwill Shockley, Judge

        In this appeal, we consider whether a condemnor may, in an

eminent domain proceeding, alternatively assert ownership rights

in the condemned property.    We further consider whether the

evidence in this case was sufficient to support the circuit

court’s ruling that the City of Virginia Beach (the “City”)

proved an implied dedication of the disputed property.

                             I. Background

        The present case concerns the beach along the Chesapeake

Bay from First Landing State Park to the Lesner Bridge, referred

to as “Cape Henry Beach.”    Cape Henry Beach is approximately two

miles long, and has 23 public access easements maintained by the

City.

        In early 2008, Cape Henry Beach was exhibiting signs of

severe erosion.    The City planned to replenish the beach with

additional sand to prevent further erosion.    In order to

accomplish this, the City asked the U.S. Army Corps of Engineers




                                1
to pump sand dredged 1 from the Lynnhaven Inlet onto Cape Henry

Beach.   The U.S. Army Corps of Engineers agreed, provided the

City obtained a permit from the Virginia Marine Resources

Commission (“VMRC”) authorizing the pumping of sand onto Cape

Henry Beach.   The VMRC would not issue such a permit without

either the consent of all property owners that abut Cape Henry

Beach or a court order granting the City the right of entry.

     On December 9, 2008, the Virginia Beach City Council passed

an ordinance authorizing:

     the acquisition by purchase or condemnation,
     pursuant to Sections 15.2-1901, et seq., and
     Title 25.1 of the Code of Virginia of 1950, as
     amended, of public beach easements (the
     "Easements") for public recreation and shore
     protection as stated above and for other related
     public purposes for the preservation of the
     safety, health, peace, good order, comfort,
     convenience, and for the welfare of the people in
     the City of Virginia Beach, across the areas of
     the Cape Henry beaches, to the extent that public
     easements or property ownership are not already
     confirmed . . . .

     To facilitate the acquisition of the required easements,

the ordinance specifically authorized the City Manager:

     to make or cause to be made on behalf of the City
     of Virginia Beach . . . a reasonable offer to the
     owners or persons having an interest in the
     property that will be affected by said Easements.
     If refused, the City Attorney is hereby
     authorized to institute proceedings to condemn
     said Easements.


     1
       The U.S. Army Corps of Engineers had tentatively planned
to begin dredging the Lynnhaven Inlet in 2009.

                                 2
     The ordinance further included a list of the seven

properties that the City sought to acquire easements upon, one

of which was owned by the 3232 Page Avenue Condominium Unit

Owners Association (the “Condo Association”).   On January 27,

2009, the City sent a pre-condemnation offer letter to the Condo

Association, stating:

     The public claims an absolute right to use the
     sandy beaches along the bayfront north of the
     seaward toe of the dune or bulkhead line from
     Lynnhaven Inlet to First Landing Park.
     Nevertheless, it is our understanding that the
     [Condo Association] contests this right. The
     City of Virginia Beach must clarify the rights of
     the public in order to proceed with the sand
     replenishment project. The City is prepared to
     file a Petition for Condemnation in order to
     confirm access to the needed areas in time for
     the project.

     The City further offered to purchase “a beach easement” for

$4,000, an amount it described as the easement’s fair market

value.   The Condo Association rejected the City’s offer.

     On February 20, 2009, the City filed a “Petition for

Condemnation to Confirm Public Easements,” seeking to acquire or

confirm title to easements on the Condo Association’s property.

In the petition, the City sought to take or confirm a “perpetual

recreational easement and a shore protection/construction

easement” (collectively, the “Easements”).

     In its “Answer and Grounds of Defense and Objections to

Jurisdiction,” the Condo Association argued that, under the



                                 3
eminent domain statutes, the City could not seek to both quiet

title and condemn a property in the same action.    In an order

dated July 24, 2009, the circuit court overruled the Condo

Association’s objections and ruled that it would rule on the

issue of ownership of the Easements “at or immediately after the

hearing to determine just compensation.”     The Condo Association

responded by filing a motion in limine seeking to preclude the

City from offering any evidence relating to the ownership issue

at the just compensation trial.    The circuit court granted the

motion.

     At the conclusion of the just compensation trial, the jury

valued the Easements at $152,000.     The circuit court then

required the City deposit $150,033.72 2 with the clerk, pending

the outcome of the ownership trial.

     During the subsequent ownership trial, the circuit court

heard evidence that, in 1926, Cape Henry Beach was depicted as

“Ocean Avenue.” 3   In 1954, however, the Board of Supervisors

abandoned Ocean Avenue and the title to the property passed to

the adjoining property owners.




     2
       The $150,033.72 required by the circuit court represented
the difference between the amount initially deposited with the
clerk ($4,000) and the awarded amount ($152,000), plus the
interest that would have accrued ($2,033.72).
     3
       According to the witness, it was the standard practice at
the time to depict a beach as a road in plats.

                                  4
     The circuit court heard further evidence that, from at

least 1976, the City’s police force patrolled the entirety of

Cape Henry Beach around the clock.    Similarly, evidence was

presented that, from at least 1980, the City maintained Cape

Henry Beach.   Such maintenance included daily garbage removal

from trash barrels provided by the City, raking the beach to

remove litter, grading the beach, annually planting new beach

grass and removing dead sea life.    The City also presented

evidence that the general public used the entire beach.   Indeed,

there was testimony that, there were times when the beach was so

crowded, maintenance workers could not drive vehicles on the

beach.

     After hearing all of the evidence, the circuit court ruled

that the City had “provided evidence necessary to show that the

City has attained an easement through implied dedication and

acceptance subsequent to the recordation of the plat in 1956.”

In making its ruling, the circuit court specifically noted that:

     In this case, we have the existence of the public
     access and, going on after 1956, the regulation
     of the area of the whole beach, . . . the
     maintenance of the beach, the patrolling of the
     beach, . . . and all of those things that are
     already in evidence.

     The circuit court subsequently entered an order allocating

the jury award from the just compensation trial to the City.

     The Condo Association appeals.



                                 5
                             II. Analysis

        On appeal, the Condo Association argues that the circuit

court erred by permitting the City to maintain a condemnation

action on the Easements while simultaneously claiming ownership

of the Easements.    The Condo Association also takes issue with

the circuit court’s determination that the City had acquired the

Easements through implied dedication and the circuit court’s

failure to consider the City’s abandonment of Ocean Avenue in

1954.

                      A. Condemnation Proceeding

        The Condo Association makes three related arguments.

First, the Condo Association argues that the trial court erred

in allowing the City to use the condemnation proceeding as a

surrogate for a declaratory judgment action to determine

ownership of the Easements. 4   Second, the Condo Association

contends that, by allowing the City to try title in conjunction

with a condemnation proceeding, the circuit court effectively

        4
       On brief and at oral argument, the Condo Association
attempts to frame the “fundamental issue appealed” as whether a
condemnor can claim that it already possessed the rights it
sought to condemn “[a]fter a just-compensation trial has gone
badly.” The record, however, establishes that the City claimed
that it already owned the easements before it initiated the
condemnation proceedings. The pre-condemnation offer letter
clearly demonstrates this belief, as does the petition for
condemnation, where the City specifically states that it
“believes that the only persons who are entitled to an interest
in the compensation to be ascertained by this proceeding are:”
the Condo Association and the general public.



                                   6
allowed the City to condemn its own property.   Third, the Condo

Association asserts that, because the City cannot condemn

property it already owns, the initiation of a condemnation

proceeding necessarily acts as a judicial admission by the City

that it did not own the property.

     The statutes confirming the power of eminent
     domain must be strictly construed, and a locality
     must comply fully with the statutory requirements
     when attempting to exercise this right. We
     consider the language of each statute at issue to
     determine the General Assembly’s intent from the
     plain and natural meaning of the words used.
     When the language of a statute is unambiguous,
     courts are bound by the plain meaning of that
     language.

Hoffman Family, L.L.C. v. City of Alexandria, 272 Va. 274, 283-

84, 634 S.E.2d 722, 727 (2006) (citations omitted).

     Contrary to the argument raised by the Condo Association,

the City is not attempting to condemn property it already owns,

nor was the City’s filing a judicial admission that it did not

own the Easements.   Rather, the City sought to condemn the

Easements, the ownership of which was in dispute.   An

examination of the statutes dealing with condemnation

demonstrates that the General Assembly clearly intended to allow

a circuit court to determine ownership of the condemned property

as part of the condemnation proceeding.




                                 7
       Code § 25.1-222 5 provides that, where a controversy exists

among the parties regarding the ownership of the property, the

ownership rights of the respective parties will be determined

“in the manner hereinafter provided in § 25.1-241.”     Code

§ 25.1-241 6 also uses similarly general terms, specifically:

“claimants” and “persons.”      Although the term “claimant” is not

defined, it is noteworthy that the definition of “[p]erson”

applicable to eminent domain proceedings under Title 25.1

specifically includes “the Commonwealth” as well as “any city,

county, town, or other political subdivision.”     Code § 25.1-100.

       5
           Code § 25.1-222 states:

       No delay in the proceeding for the determination
       of just compensation shall be occasioned by the
       claims of the parties with respect to the
       ownership of any land or other property or to the
       interest therein of the respective parties. In
       such cases the court shall require the retention
       of the deposit of the award for the whole
       property, or the part in dispute, until the
       rights of the respective parties have been
       determined in the manner hereinafter provided in
       § 25.1-241; provided, however, the court shall
       permit any such claimants to intervene as parties
       to the proceedings as provided in § 25.1-218.
6
    The relevant portion of Code § 25.1-241 states:

       A. If it appears to the court that there exists a
       controversy among claimants to the fund and any
       interest accrued thereon, or to the ownership of
       the property subject to the condemnation, the
       court shall enter an order setting a time for
       hearing the case and determining the rights and
       claims of all persons entitled to the fund or to
       any interest or share therein.


                                     8
     The General Assembly could have limited Code §§ 25.1-222

and -241 to apply only to the respondents of a condemnation

proceeding, but it chose not to.       Indeed, it is worth noting

that the General Assembly provided just such a limitation within

other provisions of the condemnation statutes.      Under Code

§ 25.1-243(A), “a party whose property or interest therein is to

be taken or damaged” can apply for a withdrawal pendente lite

“of the amount deposited for his interest in the property to be

taken or damaged.”   (Emphasis added.)     Clearly, this limitation

only applies to respondents/condemnees, as a

petitioner/condemnor, regardless of whether it is seeking to

confirm or acquire ownership in a property, could never be “a

party whose property or interest therein is to be taken or

damaged.”

     In the present case, the City and the Condo Association are

both “parties” to the condemnation proceeding and there can be

no doubt that ownership of the Easements was in dispute.

Furthermore, nothing in either Code §§ 25.1-222 or -241

indicates that the General Assembly intended to exclude the

petitioner/condemnor from being considered a party, claimant, or

person as the terms are used within the statutes.      Therefore,

under Code §§ 25.1-222 and -241, not only did the circuit court

have the jurisdiction to determine the ownership of the property

as between the parties, but it was also required to do so.


                                   9
Accordingly, we hold that the trial court did not err in

permitting the City to claim it already owned the Easements or

in determining the parties’ ownership rights as part of the

condemnation proceedings.

                       B. Implied Dedication

     The Condo Association next argues that the circuit court

erred in finding that the City had acquired ownership of the

Easements by implied dedication.     According to the Condo

Association, there was no implied dedication of the Easements,

as the City failed to prove that the Condo Association acted in

a way that unmistakably and decisively showed an affirmative

intent to dedicate the property.     The Condo Association further

asserts that there has been no showing that the use by the

public was adverse to and exclusive of its own use and enjoyment

of the property.   The Condo Association concedes that the City

proved that the public used the beach and that the City

regularly patrolled and maintained the beach.     However, it

contends that these facts alone do not prove an implied

dedication of the Easements.

     Dedication is an appropriation of land by its
     owner for the public use. It may be express or
     implied. It may be implied from long use by the
     public of the land claimed to have been
     dedicated. Dedication is not required to be made
     by a deed or other writing, but may be
     effectually and validly done by verbal
     declarations. The intent is its vital principle,
     and the dedication may be made in every


                                10
     conceivable way that such intention may be
     manifested. It must, however, be manifested by
     some unequivocal act, and is not effectual and
     binding until accepted. When the intention of
     the owner to make the dedication has been
     unequivocally manifested, and there has been
     acceptance by competent authority, or such long
     use by the public as to render its reclamation
     unjust and improper, the dedication is complete.

Buntin v. City of Danville, 93 Va. 200, 204, 24 S.E. 830, (1896)

(citations omitted).

     Furthermore,

     the intent to dedicate which may be implied need
     not have actually existed in the mind of the land
     owner. One is presumed to intend the usual and
     natural consequences of his acts. Hence, where
     public or private rights have been acquired upon
     the faith of conduct of the landowner under such
     circumstances as to make the doctrine of estoppel
     applicable, the law will imply the intent to
     dedicate even where there is an entire absence
     thereof in the mind of the landowner, and even
     against a contrary intent.

Keppler v. City of Richmond, 124 Va. 592, 611, 98 S.E. 747, 753

(1919).

     The Condo Association asserts that, in order to prove

implied dedication, the City must prove that the use by the

public was “‘adverse to and exclusive of the use and enjoyment

of the property by the [Condo Association].’”   City of Staunton

v. Augusta Corp., 169 Va. 424, 433, 193 S.E. 695, 698 (1937)

(quoting 8 R.C.L., p. 904, sec. 29).

     [W]here . . . the use of the property by the
     public is not exclusive of the owner's rights,
     but is consistent and in common therewith, such


                               11
     use by the public is no proof of an intention to
     dedicate the property to the public, but is
     permissive only.

Id. at 436, 193 S.E. at 699.   But cf. Keppler, 124 Va. at 610,

98 S.E. at 753 (examining whether use “by the public of the

strip of land in controversy [has] been sufficient to raise the

implication or presumption of a dedication”); City of Richmond

v. A. Y. Stokes & Co., 72 Va. (31 Gratt.) 713, 724 (1879) (“the

use of the property by the public, with the assent of the owner,

will justify the presumption of dedication if the use has

continued so long that private rights and the public convenience

might be materially affected by an interruption of the

enjoyment.”); Harris v. Commonwealth, 61 Va. (20 Gratt.) 833,

839 (1871) (“intent [to dedicate] may be presumed from

circumstances connected with a long and uninterrupted user by

the public.”); Skeen v. Lynch, 40 Va. (1 Rob.) 186, 193-94

(1842) (“The use of property by the public with the assent of

the owner, will, under particular circumstances, justify the

presumption of a dedication to the public, provided the use has

continued so long that private rights and the public convenience

might be materially affected by an interruption of the

enjoyment.”).

     We note, however, that in City of Staunton, public use was

the only evidence of either dedication or acceptance.    Thus, it

is clear that the language from City of Staunton cited by the


                                12
Condo Association is only applicable where public use is the

only evidence of dedication.   Where, in addition to long-term

public use, there has been an acquiescence in the exercise of

dominion and control over the property, this standard does not

apply.

     “Where the owner of property abutting upon a city
     street constructs the building upon his property
     3 1/2 feet back from the street line, and paves
     the same in the same manner as the sidewalk is
     paved, and permits the public using such sidewalk
     to also use such paved strip between the front of
     his building and the street line as a sidewalk,
     he will not be held to have thereby dedicated the
     same to the public by implication, unless it be
     further shown that the public authorities, with
     his knowledge, exercise acts of dominion thereon
     indicative of their belief that the same has been
     dedicated to the public.”

City of Staunton, 169 Va. at 437, 193 S.E. at 700 (quoting

Morlang v. City of Parkersburg, 84 W.Va. 509, 100 S.E. 394

(1919)) (emphasis added); see also City of Hampton v. Stieffen,

202 Va. 777, 785-86, 120 S.E.2d 361, 366 (1961) (holding that

evidence of public use and maintenance by a public authority

“shows that there was a dedication and an acceptance”).

     In the present case, there is ample evidence that the

public has used the entirety of Cape Henry Beach since 1926, the

City has patrolled and maintained the property for over thirty

years, and the Condo Association never objected to the City’s

exercise of dominion and control.    Thus, there is sufficient

evidence proving that there was an implied dedication and


                                13
acceptance thereof by the City. 7        Accordingly, we cannot say that

the circuit court erred in finding that the City had acquired

ownership of the Easements by implied dedication. 8

                              III. Conclusion

       For the foregoing reasons, the circuit court did not err by

allowing the City to condemn property that it also claimed to

own.       Furthermore, the evidence demonstrates that the City

acquired the Easements through an implied dedication based on

the continued public use and the City’s efforts in maintaining

and patrolling the property.      Accordingly, we will affirm the

ruling of the circuit court.

                                                               Affirmed.




       7
       Furthermore, although not specifically alleged by the
City, the doctrine of estoppel would necessarily imply the Condo
Association’s intent to dedicate the Easements. In expending
significant resources to maintain the beach for over 30 years,
the City clearly relied to its detriment on the Condo
Association’s acquiescence to the City’s exercise of dominion
and control over the beach.
     8
       As the City’s purported abandonment of Ocean Avenue in
1954 had no bearing on either the circuit court’s decision or on
this Court’s decision affirming the circuit court, we do not
consider the Condo Association’s fourth assignment of error.

                                    14
CHIEF JUSTICE KINSER, with whom JUSTICE MILLETTE and JUSTICE
MIMS join, dissenting.

     In this appeal from a condemnation proceeding, the majority

concludes that "the General Assembly clearly intended to allow a

circuit court to determine ownership of the condemned property

as part of the condemnation proceeding" as between the condemnor

and the defendants named in the condemnation petition.   Unlike

the majority, I conclude that neither the phrase "claims of the

parties with respect to the ownership" in Code § 25.1-222 nor

the phrase "controversy among claimants . . . to the ownership

of the property subject to the condemnation" in Code § 25.1-241

encompasses or contemplates ownership claims asserted by the

condemnor.   In my view, the circuit court did not have the

authority in this condemnation proceeding to render a judgment

holding that the condemnor owned the property it sought to

condemn.   Thus, I respectfully dissent.

     Article 1, § 11 of the Constitution of Virginia prohibits

the General Assembly from passing "any law whereby private

property shall be taken or damaged for public uses, without just

compensation."   Generally, "[c]ondemnation proceedings are based

on the constitutional principle that when the condemnor takes

private land for public purposes, the owner may not be deprived

of the use and control of his property unless he receives just

compensation therefor."   Bartz v. Board of Supervisors of


                              15
Fairfax Cnty., 237 Va. 669, 672, 379 S.E.2d 356, 357 (1989).

The taking of private property "is a matter of serious import

and is not . . . permitted except where the right is plainly

conferred and the manner of its exercise has been strictly

followed."     School Bd. of Harrisonburg v. Alexander, 126 Va.
407, 412, 101 S.E. 349, 351 (1919) (emphasis added).

     Title 25.1 of the Code addresses the subject of eminent

domain and sets forth specific procedures for condemnation

proceedings.    When statutes relate to the same subject, they may

be considered in pari materia.     Lucy v. County of Albemarle, 258
Va. 118, 129, 516 S.E.2d 480, 485 (1999).     Upon considering the

entire body of statutes pertaining to condemnation proceedings,

I cannot conclude, as the majority does, that based on the

language in two discrete statutes, the General Assembly intended

to permit condemnation proceedings to be used to try claims of

ownership between the condemnor and the defendant owners named

in the condemnation petition.

     The General Assembly defined the terms " '[p]etitioner' "

and " 'condemnor' " as "any person who possesses the power to

exercise the right of eminent domain and who seeks to exercise

such power."    Code § 25.1-100.   The General Assembly also

defined the term " '[o]wner' " as "any person who owns property,

provided that the person's ownership of the property is of

record in the land records of the clerk's office of the circuit


                                   16
court of the county or city where the property is located."     Id.

Obviously, in the present case, the City of Virginia Beach (the

City), which is the condemnor here, was not an "owner" under

this Title of the Code because its alleged existing ownership of

the perpetual recreational easement and shore

protection/construction easement (collectively, the Easements),

was not of record in the land records of the Circuit Court

Clerk's Office of the City of Virginia Beach.      So the question

is whether the General Assembly, having specifically defined

these terms, nevertheless intended to include a

petitioner/condemnor when it used the terms "parties" and

"claimants" in Code §§ 25.1-222 and -241, respectively.

       A condemnation proceeding "shall be initiated by filing a

petition complying with the requirements of [Code] § 25.1-206"

in the circuit court of the city or county where the property to

be condemned is located.    Code § 25.1-205; see also Code § 25.1-

201.   In pertinent part, a petition for condemnation must

contain:

          1. A caption wherein the person vested by law
       with power to exercise the right of eminent
       domain shall be the petitioner, and the named
       defendants shall be at least one of the owners of
       some part of or an interest in the property to be
       taken or damaged, and the property to be taken
       designated generally by kind, quantity and
       location.

            2. Short and plain statements of the
       following:


                                 17
                             . . . .

          e. The estate, interest or rights in the
     property to be taken;

                              . . . .

          g. As to each separate piece of property to
     be taken or damaged, the names and residences, so
     far as known by petitioner, of the defendants who
     are joined as owners of the property, or of some
     interest therein, if their names have been
     ascertained by a reasonably diligent search of
     the records, considering the character and value
     of the property involved and the interests to be
     acquired, or if their names have otherwise been
     learned; and if the names of other persons or
     classes of persons to be joined as owners of the
     property are unknown, such persons may be made
     defendants under the designation of "Unknown
     Owners";

          h. Compliance with the provisions of [Code]
     § 25.1-204 and the manner of such compliance;

                             . . . .

          3. A prayer asking for judgment (i) that the
     property or the estate, interest or rights
     therein be condemned and the title thereto vested
     in the petitioner, (ii) that just compensation be
     ascertained as provided in [Code] § 25.1-230 and
     awarded, and (iii) for such other relief as may
     be lawful and proper.

Code § 25.1-206.   Despite its assertion that it already owned

the Easements, the City failed to identify its ownership

"interest or rights in the property to be taken" or identify

itself as "defendants who are joined as owners of the property

or some interest therein" in the petition as required by Code

§§ 25.1-206(2)(e) and (g).


                                  18
     With regard to the provision in Code § 25.1-206(2)(h)

requiring compliance with Code § 25.1-204, except in situations

not applicable here, a condemnor cannot "institute proceedings

to condemn property until a bona fide but ineffectual effort to

purchase from the owner the property sought to be condemned has

been made."   Code § 25.1-204(A).    In the City's complaint, which

it captioned as a "PETITION FOR CONDEMNATION TO CONFIRM PUBLIC

EASEMENTS," the City alleged that it had made such an offer to

purchase the Easements.   Having done so, it is illogical to

allow the City to condemn property but simultaneously claim

ownership of the Easements in the condemnation proceeding

itself.

     An owner may file an answer and grounds of defense in

response to a petition for condemnation.    Code § 25.1-213.    The

failure of an owner to do so does not "preclude the owner from

. . . presenting evidence as to valuation and damage, or . . .

sharing in the award of just compensation according to his

interest therein or otherwise protecting his rights."    Code

§ 25.1-214(A).   Furthermore, "[a]ny person not already a party

to the proceedings whose property . . . is to be taken or

damaged . . . as a result of the taking and use by the

petitioner, may be made a party to the proceeding upon filing a

petition for intervention."   Code § 25.1-218.




                                19
        After the condemnor files the condemnation petition, the

proceeding itself consists of two stages.      Williams v. Fairfax

Cnty. Redevelopment & Hous. Auth., 227 Va. 309, 313, 315 S.E.2d
202, 204 (1984).    In the first stage, a determination about the

"fair market value of the land taken and the damage, if any, to

the remaining land" is made.     Id. at 313, 315 S.E.2d at 204; see

also Code §§ 25.1-227.2 through -236.      Only the condemnor and

the owner of the land have an interest in this valuation stage.

Williams, 227 Va. at 313-14, 315 S.E.2d at 204.      To avoid any

delay in determining just compensation due to "the claims of the

parties with respect to the ownership of any land . . . or to

the interest therein of the respective parties," the court is

required to retain the deposit of the award for the property

condemned "until the rights of the respective parties have been

determined in the manner hereinafter provided in [Code] § 25.1-

241."    Code § 25.1-222.

        In the second stage, "[a] determination of a particular

owner's loss relative to that of others is . . . undertaken

[and] the condemnation award is allocated among those with

interests in the property."     Fairfax Cnty. Park Auth. v.

Virginia Dep't of Transp., 247 Va. 259, 263, 440 S.E.2d 610, 612

(1994).    The "title to the property and rights condemned shall

vest in the petitioner" upon paying into court the sum

ascertained as just compensation.      Code § 25.1-237.   Upon


                                  20
payment of the just compensation sum into court and confirmation

of the report of the body making that determination, "the

interest or estate of the owner or owners in the property taken

or damaged shall terminate and they shall have such interest or

estate in the fund and any interest accrued thereon so paid into

court as they had in the property so taken or damaged."    Code

§ 25.1-240(A).   In accordance with Code § 25.1-222, it is at

this point in the condemnation proceeding that the court

determines "the rights and claims of all persons entitled to the

fund" when "there exists a controversy among claimants to the

fund . . . or to the ownership of the property subject to the

condemnation."   Code § 25.1-241(A).

     In considering these various statutes, it must be

remembered that "the parties to a condemnation proceeding are

not in the position of plaintiffs and defendants in traditional

actions or suits."   Trout v. Commonwealth Transp. Comm'r., 241
Va. 69, 73, 400 S.E.2d 172, 174 (1991).   Because "[t]he exercise

of the power of eminent domain, and the implementation of the

constitutional just-compensation clause . . . grow out of an

entirely different history, . . . . [t]he petitioner in a

condemnation case is . . . not a traditional plaintiff."    Id.

     Viewing the entire body of statutes governing condemnation

proceedings, I cannot conclude that the General Assembly, by

using the term "parties" in Code § 25.1-222 and the term


                                21
"claimants" in Code § 25.1-241, intended for a condemnor, in a

condemnation proceeding, to have the capacity to condemn private

property while simultaneously claiming ownership of the

property.   The terms "claimants" and "parties" are generic and

are not defined as are the terms " '[p]etitioner,' "

" 'condemnor,' " and " '[o]wner' ".   Having defined these

particular terms, the General Assembly used them repeatedly

throughout Title 25.1 but did not use them in Code §§ 25.1-222

and -241.   Moreover, it would seem obvious that the City, as the

condemnor, cannot take and condemn property from itself.     See

Continental Cas. Co. v. Town of Blacksburg, 846 F. Supp. 486, 487

(W.D. Va. 1994) ("It is axiomatic that the Commonwealth of

Virginia cannot take property from itself.   Nor can an entity of

the state take property already owned by the state.").

     The majority's decision today also renders other procedures

in condemnation proceedings incongruous.   For instance, when the

condemnor pays the just compensation sum into court in

accordance with Code § 25.1-237, title to the property and the

rights condemned vests in the condemnor.   But, if the condemnor

then proves in a hearing conducted pursuant to Code § 25.1-241

that it already owns the property, that initial vesting is

rendered meaningless.   Furthermore, as happened in this case,

the defendant, 3232 Page Avenue Condominium Unit Owners

Association, had to expend resources to present evidence as to


                                22
the valuation of the Easements and damage only then to learn

that the City had already acquired the Easements it sought to

condemn through implied dedication and acceptance.    Likewise,

the just compensation trial itself was not a wise use of

judicial resources if the City already owned the Easements.

     In addition, the prayer for relief in the petition for

condemnation filed by the City, as the condemnor, is telling. In

relevant part, the City requested the following relief:

     (i) confirm that the Easement Area is a public
     beach (ii) . . . determine the value of the
     Easements taken and damages, if any, which may
     accrue to the remaining property of the Defendant
     . . . (iv) condemn the Easements and rights
     described and confirm and vest the title in the
     City; (v) ascertain the amount of the just
     compensation to be awarded to the City on behalf
     of the general public due to long public use of
     the Easement Area for recreational purposes and
     maintenance of the Easement Area by the City.

The only property interest requested by the City was to confirm

that the "Easement Area is a public beach."   Also, I find no

authority in Title 25.1 that permits the City to request "just

compensation . . . on behalf of the general public."

     Thus, I conclude that the circuit court erred in holding

that, in this condemnation proceeding, it could adjudicate the

City's asserted ownership of the Easements it sought to condemn.

Under the procedures set forth for condemnation proceedings, the

court had no authority to rule on the City's claim.    Thus, its

order finding that the City had acquired the Easements by


                               23
implied dedication and acceptance is, at a minimum, voidable, if

not void ab initio.   See Collins v. Shepherd, 274 Va. 390, 402,

649 S.E.2d 672, 678 (2007) ("An order is void ab initio, rather

than merely voidable, if the character of the judgment was not

such as the court had power to render, or because the mode of

procedure employed by the court was such as it might not

lawfully adopt.") (internal quotation marks omitted); Singh v.

Mooney, 261 Va. 48, 52, 541 S.E.2d 549, 551 (2001) ("The lack of

jurisdiction to enter an order under any of these circumstances

renders the order a complete nullity [that] may be impeached

directly or collaterally by all persons, anywhere, at any time,

or in any manner.") (internal quotation marks omitted).

     For these reasons, I respectfully dissent and would reverse

the portion of the circuit court's judgment holding that it had

the authority in this condemnation proceeding to adjudicate the

City's claim that it owned the Easements it sought to condemn

and vacate that portion of the circuit court's judgment holding

that the City acquired ownership of the Easements by implied

dedication and acceptance.



JUSTICE MIMS, dissenting.

     I join the dissenting opinion of CHIEF JUSTICE KINSER.

However, I also write separately to dissent from the majority’s

holding that the City proved an implied dedication of the


                                24
Easements over the portion of Cape Henry Beach owned by the

Condo Association.

     Private property cannot become public property by

dedication unless two events occur in the proper sequence.    The

first event is a landowner’s offer to donate his private

property to the public.   The second element is an acceptance by

the government on behalf of the people.    Mulford v. Walnut Hill

Farm Group, LLC, 282 Va. 98, 106, 712 S.E.2d 468, 473 (2011);

Bradford v. Nature Conservancy, 224 Va. 181, 198, 294 S.E.2d
866, 875 (1982).   If there has been no offer to donate, there is

nothing for the government to accept.     See Keppler v. City of

Richmond, 124 Va. 592, 602, 98 S.E. 747, 750 (1919) (“[S]ince in

our view of the case a preponderance of the evidence does not

establish that there was ever a dedication of the land in

question for a public use, we shall not enter in this opinion

upon the question of whether there was a valid acceptance of the

land for public use on the part of the city or of the public.”).

     The landowner’s offer “need not be made by deed or other

writing, but may be effectually and validly made by acts or

verbal declarations.   It may be express or implied.   It may be

implied from long use by the public of the land claimed to be

dedicated.”   City of Staunton v. Augusta Corp., 169 Va. 424,

432-33, 193 S.E. 695, 698 (1937).    Nevertheless, the fundamental




                                25
prerequisite is the intent of the landowner to transfer his or

her property to public ownership:

     “To constitute a dedication there must be an
     intention to appropriate the land for the use and
     benefit of the public. The intention, the animus
     dedicandi, is the vital principle of the doctrine
     of dedication. The acts and declarations of the
     landowner indicating such intention must be
     unmistakable in their purpose, and decisive in
     their character, to have that effect.”

Id., at 433, 193 S.E. at 698 (quoting Harris v. Commonwealth, 61

Va. (20 Gratt.) 833, 837 (1871)); see also City of Hampton v.

Stieffen, 202 Va. 777, 784, 120 S.E.2d 361, 365 (1961) (“ ‘The

intent is its vital principle' and 'must . . . be manifested by

some unequivocal act . . . .’ ”) (quoting Buntin v. City of

Danville, 93 Va. 200, 204, 24 S.E.2d 830, 830 (1896) (emphasis

added)); Keppler, 124 Va. at 610, 98 S.E. at 753 (“The intent to

dedicate is essential . . . to complete a dedication” (emphasis

added)).

     “[W]e know that individual owners of property are not apt

to transfer it to the community or subject it to public

servitude without compensation,” so a party alleging that a

landowner has intentionally done so bears the burden of proving

it. ∗ City of Staunton, 169 Va. at 433, 193 S.E. at 698; accord


     ∗
       A landowner of course may become estopped from denying
intent to dedicate property to public use, just as any party may
become estopped from denying or asserting any relevant fact
under the familiar principles of estoppel, but only after an
appropriate analysis to determine whether the landowner is in

                                26
Keppler, 124 Va. at 613, 98 S.E. at 754.   It is true that public

use may be evidence of such intent.

     However, public use may also show nothing more than the

landowner’s willingness to permit transient use by the public

rather than a transfer or relinquishment of his rights of

ownership.   Commonwealth v. Kelly, 49 Va. (8 Gratt.) 632, 634-35

(1851) (“A permission to pass over land may prove an intention

to dedicate or a mere license revocable at the will of the

owner; and we think that the mere permission to pass over land

ought in this state to be regarded as a license.” (emphasis

added)); see also Station #2, LLC v. Lynch, 280 Va. 166, 176,

695 S.E.2d 537, 542-43 (2010) (“Permission to enter the real

property of another does not rise to the level of an easement.

An easement concerns the continuing use of real property.

Permission merely to enter the real property of another without

such continuing use is a license.” (citations omitted)).

Therefore, merely permitting public use is ambiguous; it is not


fact so estopped. See Keppler, 124 Va. at 611, 98 S.E. at 753
(Where the doctrine of estoppel applies, “the law will imply the
intent to dedicate . . . even against a contrary intent. [But
i]n the case before us we cannot inquire or decide whether the
doctrine of estoppel aforesaid is applicable” because the proper
parties are not present.)
     It seems unlikely that estoppel would apply in this case
because the City necessarily would have to allege it relied on
conduct of the Condo Association to its detriment. Mulford, 282
Va. at 111, 712 S.E.2d at 476; Waynesboro Village, L.L.C. v. BMC
Props., 255 Va. 75, 82, 496 S.E.2d 64, 68 (1998).




                                27
an “unequivocable act,” City of Hampton, 202 Va. at 784, 120

S.E.2d at 365, or “unmistakable in [its] purpose.”    City of

Staunton, 169 Va. at 433, 193 S.E. at 698.

     To the contrary, we have held that public use may prove an

intent to dedicate only if the use is “adverse to and exclusive

of the use and enjoyment of the property” by the landowner.     Id.

When the public use is openly hostile to the landowner’s

continued ownership, his failure to object to protect his

interest is evidence that he no longer claims it.    However, if

the public’s use of private land is merely subordinate to “and

in connection with its use by the owners,” id., there is no such

evidence.   Rather, in such cases the landowner may be willing to

share his property with others, so long as they do not interfere

with his use or interest, without divesting himself of ownership

and the authority to stop sharing it.    Keppler, 124 Va. at 614,

98 S.E. at 754.

     The majority opinion states that this principle does not

apply when the government exercises dominion and control over

the property.   I disagree for two reasons.   First, I am not

persuaded that principle is correct.    Second, I do not believe

the evidence establishes that the City exercised dominion and

control.

     On the first point, the majority relies on an excerpt from

City of Staunton that quotes a headnote of the Supreme Court of


                                28
Appeals of West Virginia’s opinion in Morlang v. City of

Parkersburg, 100 S.E. 394 (W. Va. 1919).    The headnote states

that public use is insufficient to prove dedication “unless it

be further shown that the public authorities, with [the

landowner’s] knowledge, exercise acts of dominion thereon

indicative of their belief that the same has been dedicated by

the public.”    City of Staunton, 169 Va. at 437, 193 S.E. at 700.

However, this is dictum and irrelevant to this case.

     The excerpt is introduced with the statement “[n]either do

we think that the city showed with the necessary clarity of

proof that it has ever accepted this strip of property and

exercised jurisdiction and dominion over it as one of its

streets.”   169 Va. at 436, 193 S.E. at 699.   Therefore, it

applies not to the offer but to the acceptance phase of a

dedication.    It is dictum because the Court already had

concluded that there was no offer, id., and a determination that

there was no offer obviates an analysis of acceptance.      See

Keppler, 124 Va. at 602, 98 S.E. at 750.    It is irrelevant

because the issue in this case is whether the Condo Association

intended to offer a dedication, not whether the City accepted.

     I believe that if the government’s exercise of dominion and

control is to be relevant as evidence of the landowner’s intent

to donate, rather than the government’s acceptance, it must

either be accompanied by evidence of an affirmative act of


                                 29
consent by the landowner, City of Staunton, 169 Va. at 437, 193

S.E. at 700 (“Dedication, whether express or implied, rests upon

the consent of the owner.”), or be sufficiently adverse to or

exclusive of the landowner’s interest that he knows the

government exerts a claim of right.    Keppler, 124 Va. at 612, 98

S.E. at 753 (The government’s action on the disputed land must

be sufficient “to give notice that a claim to it . . . was

asserted.”).

     City of Hampton, the other case cited by the majority, is

consistent with this principle because of the landowner’s

affirmative acts.   In that case, the city claimed an implied

dedication of an easement over an alley.   The record showed that

the landowner had, among other things, asked the city to

construct a curb and to place “no parking” signs on the west

side of the alley, and thereafter asked police to ticket

vehicles parked there in violation of the signs.   202 Va. at

783-84, 120 S.E.2d at 365.   There is no analogous evidence in

this case that the Condo Association requested any improvements

or public expenditures on its beach.

     Similarly, the City’s undertakings in this case were not

hostile to the interests of the landowner.   As set forth in its

brief they include the enactment of public safety ordinances,

police patrols, maintaining the sand dunes, and removal of

trash, litter, and debris.   None of these activities adequately


                                30
informed the Condo Association that the City intended to divest

the Condo Association of its interest in the property; none were

adverse to or exclusive of its interests.    They therefore did

not adequately inform the Condo Association that it was

obligated to object or lose its interest.

       To the contrary, “[t]he first time, so far as this record

discloses, that the public authorities ever asserted an interest

or a right [adverse to the Condo Association] was when” the City

sent its pre-condemnation offer letter.   Morlang, 100 S.E. at

399.   “[I]nstead of acquiescing in the [C]ity’s claim at that

time[, the Condo Association] resisted and contested” it,

asserting and claiming complete title.    Id. at 399-400.

Accordingly, it cannot be said that there is evidence the Condo

Association intended to offer the public any easement over its

beach.

       For these reasons, and those expressed by Chief Justice

Kinser in her separate opinion which I join, I dissent and would

reverse the judgment of the circuit court.




                                 31